Citation Nr: 1312972	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with disc bulging, initially evaluated as 10 percent disabling as of August 18, 2006, and as 20 percent disabling as of April 20, 2010. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for the Veteran's lumbar spine disability.  An initial rating of 10 percent was established.  The Veteran appealed that rating.

In a June 2010 rating decision, during the course of the appeal, the RO increased the evaluation of the Veteran's low back disability to 20 percent disabling, effective April 20, 2010.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2011, the Veteran appeared for a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  The Veterans Law Judge that conducted the Veteran's March 2011 hearing has since retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing in a letter dated in February 2013.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond to the letter.  Therefore, the Board will proceed to consider the issues on appeal.

In July 2011, this matter was last before the Board, at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In a statement dated in December 2011, but received at VA in May 2012, the Veteran raised the issue of entitlement to an evaluation in excess of 30 percent for his service-connected psychiatric disorder.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 2009, the Veteran's lumbosacral strain with disc bulging was manifested by intermittent pain, with full range of motion, to include flexion to 90 degrees, and a combined thoracolumbar range of motion of 240 degrees.  The Veteran did not have incapacitating episodes as defined by regulation; abnormal gait or muscle spasm resulting in abnormal contour; ankylosis, either favorable or unfavorable; or any associated objective neurologic abnormalities.

2.  Since April 14, 2009, but no earlier, the Veteran's lumbosacral strain with disc bulging has manifested by flexion of the thoracolumbar spine limited to between 40 and 50 degrees, and a combined thoracolumbar range of motion of between 108 and 190 degrees.  The Veteran's spine does not demonstrate ankylosis, either favorable or unfavorable; nor have any associated objective neurologic abnormalities been confirmed.




CONCLUSIONS OF LAW

1.  Prior to April 14, 2009, an initial evaluation in excess of 10 percent is not warranted for lumbosacral strain with disc bulging.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  Effective April 14, 2009, but no earlier, entitlement to a 20 percent, but no greater, evaluation is warranted for lumbosacral strain with disc bulging.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in October 2006 the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his low back disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the spine are rated either by using the General Rating Formula for Diseases and Injuries of the Spine, or the criteria established for intervertebral disc syndrome. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40% rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Alternatively, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: a 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

As this case involves the appeal from an initial grant of service connection, the regulations providing for an effective date up to 1 year prior in the case of a claim for increased compensation of an already service-connected disability are not for application.  38 C.F.R. § 3.400(o)(2); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Facts

The Veteran filed his claim for service connection of a low back disability (lumbosacral strain with disc bulging) in September 2006.  He was afforded a VA examination in October 2006, notably based upon a review of the claims file, which contained a MRI report showing mild disc bulging at L3-4, moderate disc bulging at L4-5 with mild impingement on the posterolateral margins of the thecal sac with mild stenosis, as well as a broad-based disc bulge with mild foraminal stenosis at L5-S1.  

At the time of the examination, the Veteran was working as an assistant pastor, having been ordained 2 weeks prior.  He then complained of low back pain above the belt line, radiating to both legs.  He described such pain as occurring 3 times per week for several hours, characterized by aching and stiffness, as well as sharp pain with movement.  He described the pain at a level of 7/10.  He treated with Motrin and reported mild relief from that medication and no side effects.  He related that during service he had been placed in quarters for 24 hours on 4 separate occasions due to back pain.  He did not wear any brace.  He had not had any surgery and his activities of daily living were not then impeded by back pain.  He was able to operate motor vehicles, dress and undress without assistance and attend to the needs of nature.  He had not taken any sick leave at his job since leaving the military.  His low back condition stemmed from an in-service motor vehicle accident.  

Upon physical examination, it was noted that he had a normal gait and posture.  Examination of the back revealed normal curvatures of the spine, as well as symmetry in appearance.  There was also normal symmetry and rhythm of spinal motion.  Range of motion of the thoracolumbar spine was noted as full.  Flexion was from zero to 90 degrees.  Extension was from zero to 30 degrees.  Bilateral lateral flexion was from zero to 30 degrees.  Bilateral lateral rotation was likewise from zero to 30 degrees.  The spine was noted as being minimally painful at the extremes of forward flexion and backwards extension.   He exhibited objective evidence of painful motion with forward flexion and extension backwards without spasm or weakness.  He did have some tenderness in the paravertebral muscles at the L5-S1 area.  Neurological examination of the lower extremities revealed intact motor, sensory, and deep tendon reflexes.  Lasegue sign was negative.  The examiner assessed lumbosacral strain with disc bulging, lumbar spine.  In a January 2007 addendum, the examiner clarified that no additional limitations of motion were noted upon three repetitions.  

A February 2008 VA primary care note shows a complaint of low back pain at a level of 5/10.  He was then alert and oriented times 3 and ambulatory with a steady gait.  He complained that the back pain was getting worse.  Neurological examination was normal at this time.  The spine exhibited normal curvature and was non-tender.  

An April 2008 VA primary care note documents a complaint of low back pain at a level of 3/10.  X-rays of the lumbar spine showed a 4 mm retrolisthesis of L5 upon S1.  
An April 1, 2009, VA chiropractic consultation note documents a chief complaint of low back pain.  The Veteran related that he had been pain free up until a year prior and that his pain had slowly been getting worse.  He complained that he was limited in what he could do and reported parasthesias, particularly intermittent numbness referring down the bilateral lower extremities.  Musculoskeletal examination showed a slow gait and that the Veteran moved around the room with caution.  His standing posture was non-antalgic.  He had increased lumbar lordosis when standing.  No paresis was noted.  Deep tendon reflexes of the upper and lower extremities were physiologic.  He had no subjective dyesthesias/parasthesias.  Active range of motion was limited and produced pain in the low back at about the belt line.  He moved slowly and bent his knees with his hands on his thighs to stand up from forward flexion.  There was diffuse overt tenderness of the low back and gluteal region.  He had taut quadratus lumborum muscles bilaterally, as well as taut lumbar paraspinals and gluteals.  He was guarded while prone.  There was no pelvic unleveling noted and he had an apparent right short leg.  Neurodynamic compression and traction maneuvers were negative and all tests sensitive for the affected region were not specific for radiculopathy signs.  Chronic ongoing mechanical low back pain with myalgia component in the presence of multiple disc bulges, spondylosis and transitional/lumbarization of S1 without significant neurological compromise on X-rays and MRI was assessed.  

An April 14, 2009, VA note documents that the Veteran then presented for a core stabilization program with significantly increased pain over the past year.  He related that the pain limited his daily activities at home and in the community and that he wanted to do something for his back as he felt he was too young to feel this way.  

Evaluation noted that the Veteran stood with increased lumbar lordosis.  The standing thoracolumbar motion was limited to 50 percent in flexion, rotation and side bend.  He had pain with all motions.  Extension was mainly from the thoracic spine with 10 percent coming from the lumbar spine.  He had 25 percent of normal extension due to significant lumbar lordosis.  

On April 20, 2010, the Veteran was afforded another VA examination.  At the time of the examination he complained of pain in the low back that travelled to the legs on a daily basis.  He described the pain as constant, occurring daily and severe.  He also complained of stiffness in the lower back and legs on a daily and constant basis.  He also complained of moderate stiffness and leg weakness on a daily and constant basis.  He characterized the weakness as moderate, as well.  He was taking hydrocodone, cyclobenzaprine and naproxen for relief, with good response to treatment and no side effects.  In terms of flare-ups, he described them occurring daily and constantly and severe in their degree, caused by walking around and sitting for long periods.  He reported relief with rest and medication and the estimated extent of impairment on daily activity was described as moderate.  He used no device other than a back brace for stability.  He related being able to walk 2 blocks or for 10 to 15 minutes.  He related that when he walked his walk was unsteady.  He related a history of falling.  He also described numbness and weakness.  He denied having suffered any trauma from his spinal condition, as well as any hospitalization.  

Objective examination, however, showed a normal gait and normal posture.  The position of the head was normal, as was inspection of the curvatures of the spine.  There was normal symmetry in appearance and rhythm of spinal motion.  The thoracolumbar spine demonstrated decreased range of motion with pain, but no ankylosis.  Forward flexion was from zero to 50 degrees.  Extension was from zero to 10 degrees. Bilateral lateral flexion was from zero to 10 degrees.  Bilateral lateral rotation was from zero to 30 degrees.  Examination showed pain, but no fatigue, weakness, lack of endurance or incoordination.  There was painful motion, but no muscle spasm, effusion, instability, tenderness, redness, heat or abnormal movement.  Upon additional range of motion testing there was no additional loss thereof.  Pain was present after final range of motion testing.  There were no vertebral fractures.  The Veteran had had no incapacitating episodes in the past year.  He denied bladder and bowel dysfunction, but reported erectile dysfunction that the examiner felt was most likely due to his low back disability.  X-rays of the lumbar spine were normal.  

In regard to neurologic symptoms, straight leg raising was negative bilaterally.  There was no motor impairment of the lower extremities and patellar and Achilles reflexes were normal.  However, lower extremity sensory function was noted as abnormal and exhibiting neuritis.  The Veteran exhibited decreased sensation upon pinprick test, although temperature test was normal.  With respect to proprioception, position sense and vibratory sense were normal.  Two point discrimination was described as abnormal with decreased sensation.  The femoral nerve was felt to be the most likely involved nerve.  The sensory deficit was reported on the bilateral upper anterior thighs.  The examiner assessed lumbosacral strain with disc bulging, lumbar spine with intervertebral disc syndrome involving the femoral nerve.  

A July 8, 2010, VA primary care note documents a complaint of low back, pain that was getting worse and going down to both legs, as well as feelings of numbness in the thighs.  The Veteran complained that he could not work due to his back problem.  He appeared in no acute distress and was ambulating normally.  Neurologic examination was normal.  Examination of the back showed tenderness in the lumbosacral area.  He was able to straight raise the legs to 30 degrees and could bend down, but not to reach his shoes.  

A January 14, 2011, VA primary care note documents a complaint of low back pain down to the legs with numbness.  Examination noted no fixed neurological deficit.  There was tenderness in the lumbosacral and parasacral areas.  Straight leg raising was limited to 30 degrees.  He was unable to bend over to touch his toes, but could lean to both sides.  

Of record is a January 19, 2011, neurosurgery consultation report noting a complaint of low back pain that went down to the Veteran's feet.  At this time, the Veteran described that over the past 1 1/2 years he had more or less a continuous sharp, stinging, burning type pain that was worse with physical exercise and standing for long hours.  He described that the pain would radiate down into his feet and that he would get numbness of the entire foot on both sides that came and went.  He described the pain as varying in severity.  He took hydrocodone, gabapentin, methocarbamol and sulindac, which did ease the pain to some degree.  He complained of pain with coughing and sneezing.  He reported good control of his bowel and bladder, as well as his sexual function.  At the time of this consultation the Veteran has a full-time student, studying information technology.  He had been referred to the neurologic consult as he had had a MRI and been told that he had some disc bulging.   

Physical examination revealed a tall slim young man in no acute distress.  The extremities exhibited no atrophy.  Examination of the back showed slight prominence of the lumbar lordosis.  The Veteran exhibited limited forward bending to about his knees; however, in the sitting position, straight leg raising was negative to 90 degrees bilaterally.  His gait was fairly stable, although he was a little slow in his movements.  He was able to walk on his tiptoes and heels without difficulty.  He was able to tandem walk, as well.  In the lower extremities, psoas strength was good.  He had good quadriceps and hamstring strength on each side and distally there was no weakness in dorsiflexion or plantar flexion of the feet or toes.  Sensory testing to pinprick was normal in all extremities and the trunk.  Vibratory sense was intact in the upper and lower extremities.  Deep tendon reflexes were physiological.  In the lower extremities knee jerks and ankle jerks were 2+ and bilaterally equal.  Plantar responses were both down going and no pathological reflexes were elicited.  

He had a MRI of the lumbosacral spine, which showed a wide open spinal canal.  There was good hydration in the disc with very slight bulging.  The history of slight retrolisthesis of L5 on S1 was noted, but as very minimal.  There was no disc herniation of any significance.  There were some mild facet degenerative changes found at L3-L4, a synovial cyst on the right facet joint projecting posteriorily and not down to the spinal canal.  Mild lumbar spondylosis with chronic back pain and normal neurological exam were assessed.  These findings were reviewed with the Veteran and it was noted that neurological function was quite excellent.  There were no indications for surgical intervention.  

On March 10, 2011, the Veteran was again seen for a VA neurosurgical consultation.  At this time it was noted that the Veteran had had a MRI scan that was quite unremarkable as far as disc disease.  The VA neurologist noted that the Veteran did have some mild degenerative changes in his facet joints at L3-4 and L4-5, but that his spinal canal was widely open.  He had no disc herniation and no signs of instability or slippage.  His neurological function was perfectly normal.  However, the Veteran still complained of pain radiating to his anterior thighs.  

Objective examination showed that the Veteran had a stable gait.  He was able to walk on his tiptoes and heels without difficulty.  He had good quadriceps and hamstring strength and no weakness in his feet.  Knee and ankle jerk reflexes were 2+ and straight leg raise testing was negative to 90 degrees bilaterally.  Neurological examination was noted as remaining perfectly normal.  Mild lumbar spondylosis with referred pain was assessed at this time.  

As noted above, the Veteran testified before the Board in March 2011.  At the hearing, he testified that from the time of his discharge from service, he had episodes of numbness and extreme pain in his low back.  He related that over the past 2 to 2 1/2 years he had pain that radiated down both of his legs that made it difficult to walk.  He described an episode in March of 2010 where he had a period of an "incapacitating episode" where he could not stand.  He testified that his employer had told him not to come back to work until his doctor had cleared him to do so and that he ended up being out of work for 3 months.  He related that he had been offered a desk job at about $2.00 less per hour, but that he refused it as he was unable to afford the daily commute.  He testified that he took another job, but ended up losing it due to the medication he was on related to his low back.  He testified that he was then a full-time student.  

At the hearing, he testified that he then had pain in his back that was radiating down his legs.  He described numbness that was "weird" and which went to his feet, as well as a burning sensation around the top of his leg.  He noted that this made it difficult for him to drive.  He noted that he used a TENS unit for relief.  The Veteran referenced his recent VA neurologic consultation and noted that the neurosurgeon was "a little perplexed" as to why he was having pain in his legs.  
In July 2011, the Board remanded the claim to afford the Veteran a VA examination, with emphasis on neurological examination of the Veteran's lower extremities and erectile dysfunction.  He was afforded a VA examination in November 2011.

At the time of the November 2011 VA examination the Veteran related that he had slight back pain but that his main complaint was that both of his legs get numb after sitting too long when the chair put pressure on the back of his thighs.  He also complained of pain in his legs with walking and that he could only walk 1/4 of a mile due to pain in the back of his thighs, as well as numbness.  He also reported a sensation of stiffness over the front of his thighs on occasion, improved by sitting and resting "sometimes."  He had never been admitted to a hospital or had periods of incapacitation by doctor's prescription.  He had no constipation or bladder complaints, but related having diarrhea for 3 months.  He reported flare-ups that impacted the function of his low back on occasion, particularly after walking greater than a quarter mile.

Objective examination showed that forward flexion of the thoracolumbar spine was from zero to 70 degrees, with objective evidence of pain at zero degrees.  Extension was to 30 degrees or greater, with objective evidence of pain at zero degrees.  Bilateral lateral flexion was to 30 degrees, with objective evidence of pain at zero degrees.  Bilateral lateral rotation was from zero to 30 degrees, with objective evidence of pain at zero degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Flexion was to 40 degrees. Extension was to 30 degrees.  Bilateral lateral flexion was to 30 degrees.  Bilateral lateral rotation was also to 30 degrees.  Additional limitation was caused by pain on movement.  The thoracolumbar spine exhibited localized tenderness/pain on palpation that the Veteran described as "severe" even with light hand swiping by the examiner.  He had no muscle spasm.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all 5/5 in terms of muscle strength.  He had no muscle atrophy.  Deep tendon reflexes of the knees and ankles were 2+ (normal).  Sensory examination was normal in all spheres.  Straight leg raising testing was negative bilaterally.  He had no radicular pain or any other signs or symptoms due to radiculopathy.  
It was noted in terms of radiculopathy that the Veteran had no pattern for a specific dermatome and that he slid his hands along his thighs posteriorily and over the lower legs anteriorily to both forefeet dorsally, as well as over the anterior aspect of both thighs.  The examiner noted that this did not correspond to spinal stenosis.  He had no other neurologic abnormalities.  He did not have intervertebral disc syndrome.  He did not use any assistive devices.  He had no other pertinent physical findings, complications, conditions, signs or symptoms.  He had no vertebral fracture.  Nerve conduction studies were normal on the left leg and the right leg was therefore not tested as the complaints were worse regarding the left leg.  It was noted that the Veteran showed normal strength in both lower legs for sitting down, standing up and walking, that he had a normal (not antalgic) gait from the reception area to the examining room, and that he had no antalgic movements prior to the examination.  He had no pattern of stenosis as numbness improved after walking around after sitting long.  It was noted that the pressure of the chair on the thigh posteriorily brought numbness, which the examiner felt represented pressure induced neuropraxia.  MRI showed no herniated nucleus pulposis, stenosis or impingement.  He denied erectile dysfunction or bowel or bladder complaints, but for diarrhea, which the examiner noted was not documented.  

In April 2012, an addendum was entered to the November 2011 VA examination to address the effect of the condition on the Veteran's employability.  The opening page of the examination report documents that the Veteran's service-connected spine condition did not render him unable to secure and maintain substantially gainful employment in a normal occupational environment.  It was particularly felt that he could work in a sedentary or semi-sedentary occupation and was able to walk greater than 1/4 mile, climbing ladders and lifting 25 pounds, but that he should avoid repetitive or steady lifting or bending with that amount of weight.  

In furtherance of substantiating his claim, the Veteran submitted several personal statements.  These statements generally reflect the authors' observations of the Veteran's back and leg pain.  



Analysis

As a preliminary matter, as discussed above, ratings for spine disabilities are generated pursuant to the General Formula or to the criteria specific to intervertebral disc syndrome (IDS).  IDS occurs when the central portion of one or more intervertebral discs, cartilages that separate the spinal vertebrae, protrude or rupture through the outer fibrous part of the disc and compress or irritate the adjacent nerve root.  62 Fed. Reg. 8204 (February 24, 1997).  In this case, IDS was specifically ruled out as a diagnosis for this Veteran on VA examination in November 2011.  Regardless, the criteria for IDS require the presence of incapacitating episodes, which are defined by regulation as requiring bed rest prescribed by a physician.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  Although the Veteran has claimed incapacitation due to his low back condition, a review of the record, including the VA examination reports, fails to disclose that the Veteran has ever been prescribed bed rest by a physician and treatment by a physician.  Accordingly, an increased evaluation cannot be substantiated under the criteria for IDS.

With respect to ratings under the General Formula, the Board has reviewed the evidence to determine whether a separate rating is appropriate for neurological manifestations of the Veteran's service-connected disability.  In this regard, the Board acknowledges that the Veteran has consistently complained of neurologic symptomatology in the lower extremities, particularly pain and numbness, which was apparently identified as sensory at the April 2010 VA examination.  Certainly, the Veteran is capable of reporting his feelings of sensation.  However, he is not competent to relate any such symptoms to a particular disease process in his body, as this clearly would require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, the Board must rely on the objective medical evidence with respect to neurological pathology.

In that regard, the objective evidence weighs heavily against a finding that the Veteran has a neurologic abnormality of the lower extremities related to his service-connected back disability.  On numerous occasions straight leg raising tests, and other objective neurological testing were negative.  See, e.g., clinical treatment records dated in February and April 2008, July 2010, and January and March 2011.  Most saliently, the Veteran underwent nerve conduction study in November 2011 of the left lower extremity, the result of which was negative.  The examining medical professional further noted that such testing was unnecessary on the right lower extremity given the lack of complaints.  Indeed, the Veteran's sensations of numbness were found to be pressure induced neuropraxia and were not attributed, to any degree, to his low back disability.  Taking all of this into account, and despite the Veteran's competent reports of neurological symptoms, the Board must conclude that the evidence weighs against finding that the lower extremities have exhibited neurologic symptomatology attributable to the Veteran's low back disability, particularly in light of contrary objective findings and testing.  Thus, no separate evaluations for neurological manifestations are warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).

Likewise, the Board does not find that a separate evaluation is warranted for erectile dysfunction or his recently complained of diarrhea.  In this regard, the Board acknowledges the Veteran's singular complaint of erectile dysfunction upon VA examination in April 2010, which the examiner felt was likely attributable to his low back disability.  The Veteran is certainly competent to report erectile dysfunction.  Jandreau, supra.  Nevertheless, the remainder of the evidence, particularly the clinical medical evidence, discloses no other assessment of erectile dysfunction and upon the Veteran's most recent VA examination, he denied having had erectile dysfunction and neurologic examination was grossly normal.  His diarrhea has not been attributed to his low back.  Accordingly, the Board does not find that at any time during the present appeal that the Veteran had erectile dysfunction or bowel dysfunction attributable to his low back disability such that a separate evaluations thereof are warranted.   

The Board will now focus on the question as to whether an increased evaluation is warranted for the orthopedic manifestations of the Veteran's back disability.  In particular, the Board finds that the evidence as of April 14, 2009, but no earlier, supports a higher, 20 percent evaluation.  Notably, this is the earliest time at which the evidence demonstrated that the Veteran's low back exhibited significantly worsened symptoms.  

Prior to that date, the evidence includes a September 2006 VA examination report, at which time the Veteran was able to achieve full range of motion in his thoracolumbar spine, with flexion at 90 degrees and a combined range of 240 degrees.  He experienced no problems in repeating the range of motion testing, and no further limitation was noted.  Neurological testing was all normal.  A treatment record in February 2008 shows pain at a 5 out of 10 level, but contains no further measurements of range of motion.  There is no evidence of muscle spasms or guarding such that an abnormal gait or spinal curve is noted.  As flexion was not shown to be limited to between 30 and 60 degrees, the Veteran's combined range of motion was greater than 120 degrees, and spasms or gait abnormalities were not noted, the higher, 20 percent rating is not warranted during this time period. 

In April 2009, in the context of an appointment to learn core stabilization, it was noted that the Veteran's range of motion was limited to 50 percent of normal in all planes.  This equates with a finding of flexion limited to about 45 degrees, or greater than 30 degrees, but less than 60 degrees.  See 38 C.F.R. § 4.71a, Plate V.  That level of limitation is contemplated by the higher, 20 percent evaluation.  The subsequent evidence determining range of motion confirms similar findings.  Evaluations in April 2010 show flexion limited to 50 degrees due to pain, with a combined range of motion of the thoracolumbar spine of 140 degrees.  Later, in November 2011, the Veteran's flexion is limited to 40 degrees due to pain, with a combined range of motion of the thoracolumbar spine of 190 degrees.  These manifestations fall within the criteria for the 20 percent rating.

Notably, at no time during the relevant period on appeal are the higher schedular evaluations of 40, 50 or 100 percent warranted.  Throughout the course of the appeal, the Veteran's flexion of the thoracolumbar spine has been limited to no less than 40 degrees; therefore, the criteria for the higher, 40 percent evaluation, are not met, as flexion has not been limited to 30 degrees or less.  Nor does the record show that the Veteran's spine has anklyosis present, whether favorable or unfavorable.  Ankylosis occurs when a portion of the spine is fixed and wholly without motion.  Although the Veteran's motion is limited by pain to the degrees noted above, he maintains movement in his spine.  Therefore, as ankylosis has not been shown, the higher 40, 50, and 100 percent ratings are unwarranted.  In short, a 10 percent rating is warranted prior to April 2009, and a 20 percent rating thereafter. 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  It is appropriate to consider extraschedular referral on a "disability-by-disability" basis.  Johnson v. Shinseki, ___ Vet. App. ___, No. 10-1785, 2013 WL 1224810 (Vet. App. March 27, 2013).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria particularly contemplate his specific symptoms of limitation of motion and pain.
The Board further observes that, even if the available schedular evaluation for his disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent, or any, hospitalizations for his low back condition.  Additionally, there is not shown to be evidence of marked interference with employment due to this disability.  The disability ratings assigned contemplate some industrial impairment, and there is nothing in the record which suggests that his disability markedly impacts his ability to perform a job.  Indeed, he has been found able to perform sedentary and even semi-sedentary employment and on one occasion turned down employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Prior to April 14, 2009, an initial evaluation in excess of 10 percent for lumbosacral strain with disc bulging is denied.

Effective April 14, 2009, but no earlier, an evaluation of 20 percent, but no greater, is granted for lumbosacral strain with disc bulging, subject to the laws and regulations governing the award of monetary benefits.
REMAND

In the aforementioned July 2011 decision, the Board granted entitlement to service connection for a psychiatric disability, identified as insomnia.  In an October 2011 rating decision, the RO effectuated this grant and assigned the condition a 30 percent evaluation.  In a December 2011 statement, the Veteran complained that his psychiatric condition had worsened and was interfering with his ability to find and maintain employment.  As noted above, the Board is referring this as a claim for increase.  The claim of entitlement to a TDIU is inextricably intertwined with the claim for increase referred herein and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Following adjudication of the Veteran's claim for entitlement to an evaluation in excess of 30 percent for a psychiatric disorder, identified as insomnia, readjudicate the Veteran's claim of entitlement to a TDIU.  If the determination of this claim remains unfavorable to the appellant, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.



The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The Veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


